As filed with the Securities and Exchange Commission on January 16, 2015 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 VIVEVE MEDICAL, INC. (Exact name of registrant as specified in its charter) Yukon Territory, Canada 04-3153858 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 150 Commercial Street Sunnyvale, California Telephone: (408) 530-1900 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) 2013 Stock Option and Incentive Plan, as amended (Full Title of the Plans) Scott Durbin Chief Financial Officer Viveve Medical, Inc. 150 Commercial Street Sunnyvale, California Telephone: ( ) 530-1900 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to : Melanie Figueroa , Esq. Richardson & Patel LLP The Chrysler Building 405 Lexington Avenue, 49th Floor New York, NY 10174 Telephone: (212) 931-8713 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer,” and “large accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ☐ Acceleratedfiler ☐ Non-acceleratedfiler ☐ Smallerreportingcompany ☑ (Do not check if a smaller reporting company) 1 CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amount to be Registered (1) Proposed Maximum Offering Price Per Share (2) Proposed Maximum Aggregate Offering Price Amount of Registration
